 

Exhibit 10.1

May 5, 2017

 

 

PERSONAL & CONFIDENTIAL

 

[Director]

Board of Directors

McDermott International, Inc.

 

RE:  RESTRICTED STOCK AWARD

 

Dear [Director]:

 

I am pleased to advise you that the Compensation Committee of the Board of
Directors (the “Committee”) of McDermott International, Inc. (the “Company”)
approved a grant to you (the “Grant”) of 20,579  shares of restricted stock
under the 2016 McDermott International, Inc. Long-Term Incentive Plan (the
“Plan”) to be made on May 5, 2017 (the “Grant Date”).  A copy of the Prospectus
relating to the Plan, which includes a copy of the Plan, has previously been
made available to you.   The restricted stock award will have no Vesting Period
(as defined in the Plan), and the restrictions on the Grant will lapse on the
Grant Date.  

 

Restricted Stock Award.  On the Grant Date, you will have the right to be issued
the number of shares of Common Stock of the Company set forth above.  Such
shares will be issued to you in book-entry form in an account in your name with
our transfer agent, Computershare, absent other instructions from you, subject
to the terms and conditions of the Plan.

 

Tax Consequences; Withholding.  You are solely responsible for the taxes
associated with the Grant, and you should consult with and rely on your own tax
advisor, accountant or legal advisor as to the tax consequences to you of the
Grant.  A general description of the tax consequences relating to the type of
award provided through the Grant is included in the Prospectus.  Notwithstanding
the foregoing, as provided by the Plan, the Company shall have the right to
deduct applicable taxes from the shares otherwise deliverable pursuant to this
Grant to the extent required by applicable law.  If shares are used to satisfy
tax withholding, such shares shall be valued at their Fair Market Value on the
date when the tax withholding is required to be made.

 

Securities and Exchange Commission Requirements.  Because you are a Section 16
insider, this type of transaction must be reported on a Form 4 before the end of
the second (2nd) business day following the Grant Date.  Please be aware that if
you are going to reject the Grant, you should do so as soon as possible to avoid
potential Section 16 liability.  Please advise Kim Wolford and Dennis Edge
immediately by e-mail, fax or telephone call if you intend to reject this
grant.  

 

 

Absent such notice of rejection, we will prepare and file the required Form 4 on
your behalf (pursuant to your standing authorization for us to do so) within the
required two business day

 

--------------------------------------------------------------------------------

2

 

deadline.

 

You are also deemed to be an “affiliate” for purposes of Rule 144 under the
Securities Act of 1933, as amended, and accordingly subject to Rule 144.  Rule
144 is applicable only when the shares are sold, so you need not take any action
under Rule 144 at this time.

 

Other Information.  If you have any questions concerning the Grant, please do
not hesitate to contact Dennis Edge at 281/870-7342.

 

Please acknowledge receipt and acceptance of all of the aforesaid by signing
both this letter and the duplicate copy enclosed and returning one of them in
the pre-paid envelope provided and addressed to the Company at 757 N. Eldridge
Parkway, Houston, Texas 77079, attention of Dennis Edge, and marked “Personal
and Confidential” within sixty (60) days from the date hereof.

 

                            

Very truly yours,

 

                           McDERMOTT INTERNATIONAL, INC.  

 

 

 

 

ACCEPTED:

 

 

 

 

_________________________________                Date:    _____________________

SIGNATURE

 